                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     WENDELL COLEMAN,                                    Case No. 18-cv-06880-SI
                                   8                    Plaintiff,
                                                                                             JUDGMENT
                                   9             v.

                                  10     MARK BOEGGENECKER, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          This action is dismissed without prejudice because plaintiff failed to pay the filing fee or file

                                  14   an application to proceed in forma pauperis.

                                  15

                                  16          IT IS SO ORDERED AND ADJUDGED.

                                  17   Dated: March 26, 2019

                                  18                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  19                                                    United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
